
	
		II
		111th CONGRESS
		1st Session
		S. 2784
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2009
			Mr. Carper (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the estate tax as in effect in 2009, and for other purposes.
		  
	
	
		1.Permanent extension of estate
			 tax as in effect in 2009
			(a)Restoration of
			 unified credit against gift taxParagraph (1) of section 2505(a)
			 (relating to general rule for unified credit against gift tax), after the
			 application of subsection (f), is amended by striking (determined as if
			 the applicable exclusion amount were $1,000,000).
			(b)Exclusion
			 equivalent of unified credit equal to $3,500,000Subsection (c)
			 of section 2010 of the Internal Revenue Code of 1986 (relating to unified
			 credit against estate tax) is amended to read as follows:
				
					(c)Applicable
				credit amount
						(1)In
				generalFor purposes of this section, the applicable credit
				amount is the amount of the tentative tax which would be determined under
				section 2001(c) if the amount with respect to which such tentative tax is to be
				computed were equal to the applicable exclusion amount.
						(2)Applicable
				exclusion amount
							(A)In
				generalFor purposes of this subsection, the applicable exclusion
				amount is $3,500,000.
							(B)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2010, the dollar amount in subparagraph (A) shall be increased by an
				amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
								If any
				amount as adjusted under the preceding sentence is not a multiple of $10,000,
				such amount shall be rounded to the nearest multiple of
				$10,000..
			(c)Maximum estate
			 tax rate equal to 45 percent
				(1)In
			 generalSubsection (c) of section 2001 of the Internal Revenue
			 Code of 1986 (relating to imposition and rate of tax) is amended—
					(A)by striking
			 but not over $2,000,000 in the table contained in paragraph
			 (1),
					(B)by striking the
			 last 2 items in such table,
					(C)by striking
			 (1) In
			 general.—, and
					(D)by striking
			 paragraph (2).
					(2)Conforming
			 amendmentParagraphs (1) and (2) of section 2102(b) of such Code
			 are amended to read as follows:
					
						(1)In
				generalA credit in an amount that would be determined under
				section 2010 as the applicable credit amount if the applicable exclusion amount
				were $60,000 shall be allowed against the tax imposed by section 2101.
						(2)Residents of
				possessions of the united statesIn the case of a decedent who is
				considered to be a nonresident not a citizen of the United
				States under section 2209, the credit allowed under this subsection
				shall not be less than the proportion of the amount that would be determined
				under section 2010 as the applicable credit amount if the applicable exclusion
				amount were $175,000 which the value of that part of the decedent's gross
				estate which at the time of the decedent's death is situated in the United
				States bears to the value of the decedent's entire gross estate, wherever
				situated.
						.
				(d)Modifications
			 of estate and gift taxes To reflect differences in unified credit resulting
			 from different tax rates
				(1)Estate
			 tax
					(A)In
			 generalSection 2001(b)(2) of the Internal Revenue Code of 1986
			 (relating to computation of tax) is amended by striking if the
			 provisions of subsection (c) (as in effect at the decedent's death) and
			 inserting if the modifications described in subsection
			 (g).
					(B)ModificationsSection
			 2001 of such Code is amended by adding at the end the following new
			 subsection:
						
							(g)Modifications
				to gift tax payable To reflect different tax ratesFor purposes
				of applying subsection (b)(2) with respect to 1 or more gifts, the rates of tax
				under subsection (c) in effect at the decedent's death shall, in lieu of the
				rates of tax in effect at the time of such gifts, be used both to
				compute—
								(1)the tax imposed
				by chapter 12 with respect to such gifts, and
								(2)the credit
				allowed against such tax under section 2505, including in computing—
									(A)the applicable
				credit amount under section 2505(a)(1), and
									(B)the sum of the
				amounts allowed as a credit for all preceding periods under section
				2505(a)(2).
									For
				purposes of paragraph (2)(A), the applicable credit amount for any calendar
				year before 1998 is the amount which would be determined under section 2010(c)
				if the applicable exclusion amount were the dollar amount under section
				6018(a)(1) for such
				year..
					(2)Gift
			 taxSection 2505(a) of such Code (relating to unified credit
			 against gift tax) is amended by adding at the end the following new flush
			 sentence:
					
						For
				purposes of applying paragraph (2) for any calendar year, the rates of tax in
				effect under section 2502(a)(2) for such calendar year shall, in lieu of the
				rates of tax in effect for preceding calendar periods, be used in determining
				the amounts allowable as a credit under this section for all preceding calendar
				periods..
				(e)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2009.
			(f)Additional
			 modifications to estate tax
				(1)In
			 generalThe following provisions of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001, and the amendments made by such provisions,
			 are hereby repealed:
					(A)Subtitles A and E
			 of title V.
					(B)Subsection (d),
			 and so much of subsection (f)(3) as relates to subsection (d), of section
			 511.
					(C)Paragraph (2) of
			 subsection (b), and paragraph (2) of subsection (e), of section 521.
					The Internal Revenue Code of 1986
			 shall be applied as if such provisions and amendments had never been
			 enacted.(2)Sunset not to
			 apply
					(A)Subsection (a) of
			 section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is
			 amended by striking this Act and all that follows and inserting
			 this Act (other than title V) shall not apply to taxable, plan, or
			 limitation years beginning after December 31, 2010..
					(B)Subsection (b) of
			 such section 901 is amended by striking , estates, gifts, and
			 transfers.
					(3)Repeal of
			 deadwood
					(A)Sections 2011,
			 2057, and 2604 of the Internal Revenue Code of 1986 are hereby repealed.
					(B)The table of
			 sections for part II of subchapter A of chapter 11 of such Code is amended by
			 striking the item relating to section 2011.
					(C)The table of
			 sections for part IV of subchapter A of chapter 11 of such Code is amended by
			 striking the item relating to section 2057.
					(D)The table of
			 sections for subchapter A of chapter 13 of such Code is amended by striking the
			 item relating to section 2604.
					2.Unified credit
			 increased by unused unified credit of deceased spouse
			(a)In
			 generalSection 2010(c) of the Internal Revenue Code of 1986, as
			 amended by section 1(b), is amended by striking paragraph (2) and inserting the
			 following new paragraphs:
				
					(2)Applicable
				exclusion amountFor purposes of this subsection, the applicable
				exclusion amount is the sum of—
						(A)the basic
				exclusion amount, and
						(B)in the case of a
				surviving spouse, the aggregate deceased spousal unused exclusion
				amount.
						(3)Basic exclusion
				amount
						(A)In
				generalFor purposes of this subsection, the basic exclusion
				amount is $3,500,000.
						(B)Inflation
				adjustmentIn the case of any decedent dying in a calendar year
				after 2010, the dollar amount in subparagraph (A) shall be increased by an
				amount equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
							If any amount as adjusted under
				the preceding sentence is not a multiple of $10,000, such amount shall be
				rounded to the nearest multiple of $10,000.(4)Aggregate
				deceased spousal unused exclusion amountFor purposes of this
				subsection, the term aggregate deceased spousal unused exclusion
				amount means the lesser of—
						(A)the basic
				exclusion amount, or
						(B)the sum of the
				deceased spousal unused exclusion amounts computed with respect to each
				deceased spouse of the surviving spouse.
						(5)Deceased spousal
				unused exclusion amountFor purposes of this subsection, the term
				deceased spousal unused exclusion amount means, with respect to
				the surviving spouse of any deceased spouse dying after December 31, 2009, the
				excess (if any) of—
						(A)the basic
				exclusion amount of the deceased spouse, over
						(B)the amount with
				respect to which the tentative tax is determined under section 2001(b)(1) on
				the estate of such deceased spouse.
						(6)Special
				rules
						(A)Election
				requiredA deceased spousal unused exclusion amount may not be
				taken into account by a surviving spouse under paragraph (5) unless the
				executor of the estate of the deceased spouse files an estate tax return on
				which such amount is computed and makes an election on such return that such
				amount may be so taken into account. Such election, once made, shall be
				irrevocable. No election may be made under this subparagraph if such return is
				filed after the time prescribed by law (including extensions) for filing such
				return.
						(B)Examination of
				prior returns after expiration of period of limitations with respect to
				deceased spousal unused exclusion amountNotwithstanding any
				period of limitation in section 6501, after the time has expired under section
				6501 within which a tax may be assessed under chapter 11 or 12 with respect to
				a deceased spousal unused exclusion amount, the Secretary may examine a return
				of the deceased spouse to make determinations with respect to such amount for
				purposes of carrying out this subsection.
						(7)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out this
				subsection.
					.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 2505(a) of the Internal Revenue Code of 1986, as amended by section
			 1(a), is amended to read as follows:
					
						(1)the applicable
				credit amount in effect under section 2010(c) which would apply if the donor
				died as of the end of the calendar year, reduced
				by
						.
				(2)Section 2631(c) of
			 such Code is amended by striking the applicable exclusion amount
			 and inserting the basic exclusion amount.
				(3)Section 6018(a)(1)
			 of such Code is amended by striking applicable exclusion amount
			 and inserting basic exclusion amount.
				(c)Effective
			 DateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2009.
			3.Sense of the
			 Senate regarding revenue neutralityIt is the sense of the Senate that any
			 reduction in Federal revenues resulting from the provisions of, and amendments
			 made by, this Act should be fully offset.
		
